DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porikli (US 20190213406).
Claim 1: A method of generating training data for re-training an object detecting Neural Network (ODNN) (Porikli paragraph 0086, object detection using machine learning comprising a neural network), the ODNN having been trained to detect objects on a digital feed captured by a moving vehicle (Porikli paragraphs 0078 & 0082, vehicle cabin system; Porikli paragraph 0078, frames of a video stream) by determining a portion of the digital image that corresponds portions of digital images that correspond to the objects (Porikli paragraph 0086, image features representing object of interest), the method executable by (Porikli paragraph 0004, computer implementation), the method comprising:
inputting a first digital image into the ODNN, the first digital image being representative of the digital feed at a first moment in time (Porikli paragraph 0086, two image frames; Porikli paragraph 0078, frames of a video stream (i.e. frames at different moments in time)),
the ODNN being configured to detect a given object on the first digital image by determining a first portion of the first digital image that corresponds to the given object (Porikli paragraph 0086, image features representing object of interest in image frames);
inputting a second digital image into the ODNN, the second digital image being representative of the digital feed at a second moment in time after the first moment in time (Porikli paragraph 0086, two image frames; Porikli paragraph 0078, frames of a video stream (i.e. frames at different moments in time)),
the ODNN being configured to detect the given object on the second digital image by determining a second portion of the second digital image that corresponds to the given object (Porikli paragraph 0086, image features representing object of interest in image frames);
comparing the first portion of the first digital image with the second portion of the second digital image to determine a detection similarity value for the given object (Porikli paragraph 0086, similarity score of image frames), the detection similarity value being indicative of how similar predictions executed by the ODNN at the first moment in time and the second moment in time in respect to detection of the given object are (Porikli paragraph 0110, predictions of object of interest detected in frames, predictions being associated with future position of object of interest (and thus degree of similarity between current and future frame));
in response to the detection similarity value being below a pre-determined threshold value (Porikli paragraph 0086, determine if similarity score is below threshold),
using at least one of (Note: This is a recitation in the alternative, readable upon any one option) the first digital image and the second digital image for obtaining a human-assessed label indicative of an actual portion of the at least one of the first digital image and the second digital image that is occupied by the given object in the respective one of the first digital image and the second digital image (Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)); and
re-training the ODNN based on the at least one of (Note: This is a recitation in the alternative, readable upon any one option) the first digital image and the second digital image and the human-assessed label (Porikli paragraph 0086, object detection using machine learning (i.e. a trained system which learns to recognize features in input image); Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)).
Claim 2: The method of claim 1 (see above), wherein the comparing the first portion of the first digital image with the second portion of the second digital image to determine the detection similarity value comprises applying an Intersection Over Union (IOU) analysis (Porikli paragraph 0086, intersection over union analysis).
Claim 3: The method of claim 2 (see above), wherein the applying the IOU analysis comprises: determining an intersection of between first portion and the second portion, and determining a union of the first portion with the second portion (Porikli paragraph 0086, intersection over union analysis, determining both area of intersection and area of union in order to compute their ratio).
Claim 4: The method of claim 1 (see above), wherein the method further comprises receiving, from a human-assessor, an indication of the actual portion occupied by the given object (Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)), the actual portion occupied by the given object being identified by the human-assessor based on an actual condition of the object (Porikli paragraph 0089, position (i.e. bounding box) being a component of (not further defined) “condition”).
Claim 5: The method of claim 1 (see above), wherein the method further comprises receiving, from a human-assessor, an indication of the actual portion occupied by the given object (Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)), the actual portion occupied by the given object being identified by the human-assessor based on an artificially-adjusted condition of the object (Porikli paragraph 0089, position (i.e. bounding box) being a component of (not further defined) “condition”, bounding box being optionally automatically learned (i.e. artificially adjusted)).
Claim 6: The method of claim 4 (see above), wherein the re-training the ODNN is performed to detect objects in accordance with actual conditions of objects (Porikli paragraph 0089, position (i.e. bounding box) being a component of (not further defined) “condition”).
Claim 7: The method of claim 5 (see above), wherein the re-training the ODNN is performed to detect objects in accordance with artificially-adjusted conditions of objects (i.e. bounding box) being a component of (not further defined) “condition”, bounding box being optionally automatically learned (i.e. artificially adjusted)).
Claim 8: The method of claim 1 (see above), wherein the re-training the ODNN is performed based on the first digital image, the second digital image and the respective human-assessed labels (Porikli paragraph 0086, object detection in two image frames using machine learning (which learns to recognize features in input image); Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)).
Claim 9: Them method of claim 1 (see above), wherein the method further comprises:
inputting a third digital image into the ODNN, the third digital image being representative of the digital feed at a third moment in time (Porikli paragraph 0078, frames of a video stream (i.e. series of frames), Figure 3, example showing at least four frames),
the ODNN being configured to detect a given object on the third digital image by determining a third portion of the third digital image that corresponds to a given object (Porikli paragraph 0086, image features representing object of interest in image frames);
inputting a fourth digital image into the ODNN, the fourth digital image being representative of the digital feed at a fourth moment in time after the third moment in time (Porikli paragraph 0078, frames of a video stream (i.e. series of frames), Figure 3, example showing at least four frames),
the ODNN being configured to detect the given object on the fourth digital image by determining a fourth portion of the fourth digital image that corresponds to the given object (Porikli paragraph 0086, image features representing object of interest in image frames);
comparing the third portion of the third digital image with the fourth portion of the fourth digital image to determine a detection similarity value for the given object (Porikli paragraph 0086, similarity score of image frames), the detection similarity value being indicative of how similar predictions executed by the ODNN at the third moment in time and the fourth moment in time in respect to detection of the given object are (Porikli paragraph 0110, predictions of object of interest detected in frames, predictions being associated with future position of object of interest (and thus degree of similarity between current and future frame)); and
in response to the detection similarity value being below the pre-determined threshold value (Porikli paragraph 0086, determine if similarity score is below threshold),
using at least one of (Note: This is a recitation in the alternative, readable upon any one option) the third digital image and the fourth digital image for obtaining a human-assessed label indicative of an actual portion of the at least one of the third digital image and the fourth digital image that is occupied by the given object in the respective one of the third digital image and the fourth digital image (Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)).
Claim 10: The method of claim 9 (see above), wherein the at least one of the first digital image and the second digital image with the respective human-assessed label and the at least one of the third digital image and the fourth digital image with the respective human-assessed label form at least partially a re-training dataset of the ODNN (Porikli paragraph 0086, object detection using machine learning (i.e. a trained system which learns to recognize features in input image) for detecting object in image frames; Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)).
Claim 11: The method of claim 10 (see above), wherein the re-training dataset of the ODNN is used to re-train the ODNN on features of digital images for which the ODNN makes inconsistent detection of objects (Porikli paragraph 0094, inconsistent detection of features as hands; Porikli paragraph 0095, rough and detailed object detection use learning (i.e. training) based classifier).
Claim 12: The method of claim 1 (see above), wherein the ODNN has been trained for object detection based on a training digital image and a human-assessed label (Porikli paragraph 0086, object detection using machine learning (i.e. a trained system which learns to recognize features in input image); Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)) about objects on the training digital image, and such that the ODNN predicts classes of objects (Porikli paragraph 0119, classes of object) and locations of objects (Porikli paragraph 0089, search/detection bounding box) on the training digital image.
Claim 13: The method of claim 9 (see above), wherein a surrounding area of the moving vehicle (Porikli paragraphs 0078 & 0082, vehicle cabin system detecting images of a moving vehicle area, “surrounding” is not further defined as to whether it refers to a “surrounding” area outside the vehicle or a “surrounding” area of a feature within the vehicle) during at least one of (Note: This is a recitation in the alternative, readable upon any one option): the first moment in time, the second moment in time, the third moment in time and the forth moment in time, is determined to be an inconsistent-detection area (Porikli paragraph 0094, inconsistent detection of features within a frame (i.e. an image at a first or second or… etc moment in time) as hands.
Claim 14: The method of claim 13 (see above), wherein the re-training of the ODNN is performed so that the ODNN is less likely to perform inconsistent object detection when the vehicle is in the inconsistent-detection area (Porikli paragraph 0094, detailed object detection correctly makes detection where rough object detection fails to make correct detection).
Claim 15: The method of claim 13 (see above), wherein the re-training of the ODNN is performed so that the ODNN is less likely to perform inconsistent object detection based on features of digital images captured in the inconsistent-detection area (Porikli paragraph 0094, detailed object detection correctly makes detection where rough object detection fails to make correct detection).
Claim 16: The method of claim 13 (see above), wherein the re-training of the ODNN is performed so that the ODNN is less likely to perform inconsistent object detection based on features of digital images captured in areas that (Porikli paragraph 0094, detailed object detection correctly makes detection where rough object detection mistakes non-hand areas for hands (i.e. falsely detects a non-hand area having some characteristic sufficiently similar to a hand to produce a false result)).
Claim 17: A computer device (Porikli paragraph 0004, computer implementation) for generating training data for re-training an object detecting Neural Network (ODNN) (Porikli paragraph 0086, object detection using machine learning comprising a neural network), the ODNN having been trained to detect objects on a digital feed captured by a moving vehicle (Porikli paragraphs 0078 & 0082, vehicle cabin system; Porikli paragraph 0078, frames of a video stream) by determining a portion of the digital image that corresponds portions of digital images that correspond to the objects (Porikli paragraph 0086, image features representing object of interest), the computer device being configured to:
input a first digital image into the ODNN, the first digital image being representative of the digital feed at a first moment in time (Porikli paragraph 0086, two image frames; Porikli paragraph 0078, frames of a video stream (i.e. frames at different moments in time)),
the ODNN being configured to detect a given object on the first digital image by determining a first portion of the first digital image that corresponds to the given object (Porikli paragraph 0086, image features representing object of interest in image frames);
input a second digital image into the ODNN, the second digital image being representative of the digital feed at a second moment in time after the first moment in time (Porikli paragraph 0086, two image frames; Porikli paragraph 0078, frames of a video stream (i.e. frames at different moments in time)),
the ODNN being configured to detect the given object on the second digital image by determining a second portion of the second digital image that corresponds to the given object (Porikli paragraph 0086, image features representing object of interest in image frames);
compare the first portion of the first digital image with the second portion of the second digital image to determine a detection similarity value for the given object (Porikli paragraph 0086, similarity score of image frames), the detection similarity value being indicative of how similar predictions executed by the ODNN at the first moment in time and the second moment in time in respect to detection of the given object are (Porikli paragraph 0110, predictions of object of interest detected in frames, predictions being associated with future position of object of interest (and thus degree of similarity between current and future frame));
in response to the detection similarity value being below a pre-determined threshold value (Porikli paragraph 0086, determine if similarity score is below threshold),
use at least one of (Note: This is a recitation in the alternative, readable upon any one option) the first digital image and the second digital image for obtaining a human-assessed label indicative of an actual portion of the at least one of the first digital image and the second digital image that is occupied by the given object in the respective one of the first digital image and the second digital image (Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)); and
re-train the ODNN based on the at least one of (Note: This is a recitation in the alternative, readable upon any one option) the first digital image and the second digital image and the human-assessed label (Porikli paragraph 0086, object detection using machine learning (i.e. a trained system which learns to recognize features in input image); Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)).
Claim 18: The computer device of claim 17 (see above), wherein to compare the first portion of the first digital image with the second portion of the second digital image to determine the detection similarity value comprises the computer device being configured to apply an Intersection Over Union (IOU) analysis (Porikli paragraph 0086, intersection over union analysis).
Claim 19: The computer device of claim 18 (see above), wherein to apply the IOU analysis comprises the computer device being configured to: determine the intersection of between first portion and the second portion, and determine a union of the first portion with the second portion (Porikli paragraph 0086, intersection over union analysis, determining both area of intersection and area of union in order to compute their ratio).
Claim 20: The computer device of claim 17 (see above), wherein the computer device is further configured to receive, from a human-assessor, an indication of the actual portion occupied by the given object (Porikli paragraph 0089, search/detection bounding box with option for defining manually (i.e. with human assistance)), the actual portion occupied by the given object being identified by (Porikli paragraph 0089, position (i.e. bounding box) being a component of (not further defined) “condition”).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663